DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-11 and 13-20 are pending. Claims 1-10 and 18-20 have been withdrawn due to restriction. Claims 11 and 13-17 have been examined below.

Response to Arguments
Applicant's arguments with respect to the interpretation of claim 11 and 12 under 35 USC 112f have been considered and are persuasive. The limitations "boom control device to provide…" and "implement control device to provide…" are not longer interpreted under 35 USC 112f.

Applicant's arguments with respect to the rejections under 35 USC 112a and b in view of 35 USC 112f have been considered and are persuasive. The rejections are withdrawn.

Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-17 rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 11
Examiner acknowledges Applicant's disclosure of kinematic data being stored in memory, and that the kinematic data is based on a kinematic model of the boom and its actuation apparatus and the implement and its actuation apparatus (0031 memory 106 further includes kinematic data in memory 110 for the entire kinematic chain of both driven and driving components that include the boom 31 and the implement 24. The kinematic data is based on a kinematic model of the boom 31 and its actuation apparatus and the implement 24 and it actuation apparatus, 0043 implement angles and boom angles determined by the sensors are used with kinematic data provided by a kinematic model of the boom and implement. These values are stored in memory).  However, Examiner is unable to find support, whether express, implicit, or inherent, for "wherein the control module stores a model of boom actuator kinematics [and] a model of implement actuator kinematics". The specification appears to lack an active step of the control module storing the model, let alone storage of the models at all. Only the kinematic data, which is based on the models, is stored. The amendment to the claims is thus deemed as new matter for lacking support in the original disclosure. Applicant is advised to amend to recite different subject matter, or amend to clarify unintended interpretation of the claims. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-17 are rejected under 35 USC 103 as being unpatentable over US20200340213 ("Zimmerman") in view of US20220049477 ("Yamanaka").

Claim 11
Zimmerman discloses a work vehicle (Fig. 1) comprising: 
a frame (Fig. 1), 
a boom actuator including a boom arm, the boom actuator operatively connected to the frame (0017 automatically control the operation of the vehicle's hydraulic system to move the boom to an operator-selected position), 
a work implement operatively connected to the boom arm (0007 system includes a lift assembly having a boom and an implement coupled to the boom); 
a boom sensor located at the boom actuator to identify a boom arm position of the boom arm with respect to the frame (0025 the work vehicle 10 may include one or more position sensors 38, 40 for monitoring the position and/or orientation of the boom 24 and/or the implement 22, such as by including a first position sensor 38 provided in operative association with the boom 24 (e.g., at or adjacent to the aft end 28 of the boom 24) and a second position sensor 40 provided in operative association with the bellcrank 36 (e.g., at or adjacent to a pivot point for the bellcrank 36). The position sensors 38, 40 may also allow the velocity of the boom 24 and/or the implement 22 to be determined by identifying the change in position of such component(s) over time, Fig. 1); 
an implement sensor located at the work implement actuator to identify a work implement position of the work implement with respect to the boom arm (0025 the work vehicle 10 may include one or more position sensors 38, 40 for monitoring the position and/or orientation of the boom 24 and/or the implement 22, such as by including a first position sensor 38 provided in operative association with the boom 24 (e.g., at or adjacent to the aft end 28 of the boom 24) and a second position sensor 40 provided in operative association with the bellcrank 36 (e.g., at or adjacent to a pivot point for the bellcrank 36). The position sensors 38, 40 may also allow the velocity of the boom 24 and/or the implement 22 to be determined by identifying the change in position of such component(s) over time, Fig. 1); 
a boom control device to provide a boom control signal (0017 controller of the vehicle may be configured to automatically control the operation of the vehicle's hydraulic system to move the boom to an operator-selected position); 
an implement control device to provide an implement control signal (0033 controller 102 may be communicatively coupled to one or more joysticks for receiving control commands associated with controlling the movement of the boom 32 and/or the implement 34. For instance, the controller may be coupled to both a boom joystick for receiving operator-initiated control commands associated with controlling the movement of the boom 24 (e.g., as indicated by arrow 142 in FIG. 2) and a tilt joystick for receiving operator-initiated control commands associated with controlling the movement of the implement 22, 0034); 
a control module supported by the frame and operatively connected to the boom sensor, the work implement sensor, the boom actuator, the work implement actuator, the boom control device, and the implement control device, wherein the control module receives boom position signals from the boom sensor and work implement signals from the implement sensor, and transmits to the boom actuator a boom adjustment signal based on the boom position modified by a boom sensor calibration value and transmits to the implement actuator an implement adjustment signal based on the implement position modified by an implement sensor calibration value (0048 controller 102 may also be configured to execute a calibration procedure when the disclosed system 100 is used for the first time in association with a work vehicle 10 and/or periodically after extended use (e.g., every six months) to allow adjustments to be made, if necessary, to the predetermined relationships or look-up tables stored within the controller's memory 114 that relate the various monitored operating parameters to the implement load weight. Specifically, in several embodiments, to calibrate the system 100, the boom 24 may be raised from the minimum boom position 160 to the maximum boom position 162 at one or more speeds, such a minimum lifting speed, a maximum lifting speed, and an intermediate lifting speed, while no load is being carried by the implement 22, with the sensor data being collected as the boom 24 is moved across its travel range 164 at each speed, 0040 controller 102 may include known mathematical relationships and/or look-up tables stored within its memory 114 that correlate the vehicle's boom geometry and various relevant operating parameters (e.g., the angular position of the boom 24, the angular position of the implement 22, the velocity of the boom 24 and/or the implement 22, the angle of inclination of the work vehicle 10, the boom cylinder pressure(s), the temperature of the hydraulic fluid, and the speed and/or acceleration of the work vehicle 10) to an associated load weight of the implement 22); and
a user interface including a return to dig actuator, wherein actuation of the return to dig actuator adjusts a position of the work implement with respect to the boom arm (0017 a controller of the vehicle may be configured to automatically control the operation of the vehicle's hydraulic system to move the boom to an operator-selected position, such as a predefined position relative to the ground (e.g., a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like)).
Zimmerman fails to explicitly disclose wherein the control module stores a model of boom actuator kinematics, a model of implement actuator kinematics, and a plurality of error values based on the model of boom actuator kinematics with respect to predetermined boom angles and based on the model of implement actuator kinematics with respect to predetermined implement angles; wherein the boom sensor calibration values are based on the plurality of error values; wherein the implement sensor calibration values are based on the plurality of error values; and wherein the adjusting of the position in the return-to-dig actuation is based on the boom sensor calibration value and the implement sensor calibration value. However, Zimmerman does disclose a return-to-dig actuator and calibration of the system including the boom and implement adjustments (0017, 0048). Furthermore, Yamanaka teaches a work vehicle, including: 
wherein the control module stores a model of boom actuator kinematics, a model of implement actuator kinematics, and a plurality of error values based on the model of boom actuator kinematics with respect to predetermined boom angles and based on the model of implement actuator kinematics with respect to predetermined implement angles (0099 Processor 103 has a position estimation model update unit 67. Position estimation model update unit 67 updates position estimation model 80A based on the error of boom angle θb, dipper stick angle θa and bucket angle θk as calculated by error detection unit 66. In this way, position estimation model 80A is trained. An image of work implement 2 captured by imaging device 50, and boom angle θb, dipper stick angle θa and bucket angle θk obtained when the image is captured, as calculated in angle conversion unit 62, configure data for training position estimation model 80A., 0102); 
wherein the boom sensor calibration values are based on the plurality of error values (0099 Processor 103 has a position estimation model update unit 67. Position estimation model update unit 67 updates position estimation model 80A based on the error of boom angle θb, dipper stick angle θa and bucket angle θk as calculated by error detection unit 66. In this way, position estimation model 80A is trained. An image of work implement 2 captured by imaging device 50, and boom angle θb, dipper stick angle θa and bucket angle θk obtained when the image is captured, as calculated in angle conversion unit 62, configure data for training position estimation model 80A., 0102. Examiner notes that the error values are used to eventually adjust the positioning of the vehicle components to desired positions, thus acting as calibration values for the system); 
wherein the implement sensor calibration values are based on the plurality of error values (0099 Processor 103 has a position estimation model update unit 67. Position estimation model update unit 67 updates position estimation model 80A based on the error of boom angle θb, dipper stick angle θa and bucket angle θk as calculated by error detection unit 66. In this way, position estimation model 80A is trained. An image of work implement 2 captured by imaging device 50, and boom angle θb, dipper stick angle θa and bucket angle θk obtained when the image is captured, as calculated in angle conversion unit 62, configure data for training position estimation model 80A., 0102. Examiner notes that the error values are used to eventually adjust the positioning of the vehicle components to desired positions, thus acting as calibration values for the system); and 
wherein the adjusting of the position in the return-to-dig actuation is based on the boom sensor calibration value and the implement sensor calibration value (0099 Processor 103 has a position estimation model update unit 67. Position estimation model update unit 67 updates position estimation model 80A based on the error of boom angle θb, dipper stick angle θa and bucket angle θk as calculated by error detection unit 66. In this way, position estimation model 80A is trained. An image of work implement 2 captured by imaging device 50, and boom angle θb, dipper stick angle θa and bucket angle θk obtained when the image is captured, as calculated in angle conversion unit 62, configure data for training position estimation model 80A., 0102. Examiner notes that the error values are used to eventually adjust the positioning of the vehicle components to desired positions, thus acting as calibration values for the system, which, by the combination, would reasonably by used in the return-to-dig actuation of Zimmerman).
Zimmerman and Yamanaka both disclose component calibration systems for work vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Zimmerman to include the teaching of Yamanaka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Zimmerman and Yamanaka would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the control module stores a model of boom actuator kinematics, a model of implement actuator kinematics, and a plurality of error values based on the model of boom actuator kinematics with respect to predetermined boom angles and based on the model of implement actuator kinematics with respect to predetermined implement angles; wherein the boom sensor calibration values are based on the plurality of error values; wherein the implement sensor calibration values are based on the plurality of error values; and wherein the adjusting of the position in the return-to-dig actuation is based on the boom sensor calibration value and the implement sensor calibration value.

Claim 13
Zimmerman discloses wherein the control module includes a processer and a memory, wherein the memory has a plurality of program instructions and a storage table to store error values based on a model of boom actuator kinematics and a model of implement actuator kinematics (0048, 0040), that in response to execution by the processor causes the control module to determine the error values by: 
identifying a fixed position of the work implement with respect to the boom arm, wherein the fixed position of the work implement is determined by a position of the implement actuator (0048); 
identifying, with the boom sensor, a position of the boom arm with respect to the frame at a plurality of positions between a fully lowered boom position and a fully raised boom position while maintaining the position of the work implement with respect to the frame (0048); 
comparing the identified plurality of positions with the model of the boom actuator kinematics to arrive at the plurality of error values (0048 controller 102 may also be configured to execute a calibration procedure when the disclosed system 100 is used for the first time in association with a work vehicle 10 and/or periodically after extended use (e.g., every six months) to allow adjustments to be made, if necessary, to the predetermined relationships or look-up tables stored within the controller's memory 114 that relate the various monitored operating parameters to the implement load weight. Specifically, in several embodiments, to calibrate the system 100, the boom 24 may be raised from the minimum boom position 160 to the maximum boom position 162 at one or more speeds, such a minimum lifting speed, a maximum lifting speed, and an intermediate lifting speed, while no load is being carried by the implement 22, with the sensor data being collected as the boom 24 is moved across its travel range 164 at each speed, 0040 controller 102 may include known mathematical relationships and/or look-up tables stored within its memory 114 that correlate the vehicle's boom geometry and various relevant operating parameters (e.g., the angular position of the boom 24, the angular position of the implement 22, the velocity of the boom 24 and/or the implement 22, the angle of inclination of the work vehicle 10, the boom cylinder pressure(s), the temperature of the hydraulic fluid, and the speed and/or acceleration of the work vehicle 10) to an associated load weight of the implement 22).

Claim 14
Zimmerman discloses wherein the user interface includes the boom control, the implement control, and a user input button operatively connected to the control module, wherein the user input button when selected by the user identifies and stores in the memory a lowest position of the boom and a highest position of the boom (0048, 0034 controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation. For instance, one or more predefined boom/implement positions may be stored within the controller's memory 114, such as a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like. In such an embodiment, the operator may utilize an appropriate input device(s) to provide an operator input associated with the selection of one or more predefined boom/implement positions).

Claim 15
Zimmerman discloses wherein the processor causes the control module to display a user prompt to instruct the operator to move the work implement to the fixed position when the boom is fully lowered (0048, 0034 controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation. For instance, one or more predefined boom/implement positions may be stored within the controller's memory 114, such as a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like. In such an embodiment, the operator may utilize an appropriate input device(s) to provide an operator input associated with the selection of one or more predefined boom/implement positions).

Claim 16
Zimmerman discloses wherein the return to dig actuator adjusts the position of the work implement using the plurality of error values (0040, 0034 the controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation. For instance, one or more predefined boom/implement positions may be stored within the controller's memory 114, such as a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like).

Claim 17
Zimmerman discloses wherein the user interface includes an identify work implement user input to identify the type of work implement attached to the work vehicle (0034 the controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663